DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “drill string” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected as indefinite because they recite the limitation “optional scallops”.  It is unclear whether or not this is a required element of the claims since it uses the term “optional”.
Claims 2-10 and 12-20 recite all the limitations of claims 1 and 11, and therefore are rejected as being indefinite as well. 
Claims 8 and 19 recite the limitation "the threads" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites all the limitations of claim 8, and therefore is rejected as being indefinite as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli (US 8943943) in view of the article “Perforating Innovations – Shooting Holes in Performance Models” by Baumann et al. (Hereafter, Baumann et al.).
With regards to claims 1 and 11, Tassaroli discloses a drill string (col. 2:40-43, col. 6:24-26, Tubing–conveyed perforation) for perforating wells comprising: a gun assembly comprising: a gun body 
With regards to claims 2 and 12, Tassaroli discloses the electrically conductive contact pin is biased outward from the carrier by a spring (Fig. 4, element 302).
With regards to claims 10 and 20, Baumann et al. discloses the carrier may further comprise a wiring window (pg. 30, lower figure) oriented to access a location for detonation circuitry to be placed and wired within the carrier prior to use.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the window shown in Baumann et al. with the gun assembly of Tassaroli. This would be done to allow access to the circuitry of the gun.
Claims 3 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tassaroli in view of Baumann et al. as applied to claims 2 and 12 above, and further in view of the WIPO document to Bradley et al. (WO 2015/179787).
With regards to claims 3 and 13 Tassaroli and Baumann et al. shows all the limitation of the present invention except, they fail to explicitly disclose that a plurality of gun assemblies is mated end to end within the drill string by joining the box end of a first gun assembly to the pin end of an adjacent second gun assembly.  Bradley et al. discloses a perforating gun system in which the guns are mated end-to-end by a box and pin connection (Fig. 39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  use the Box and pin connection to directly connect the guns of Tassaroli in view of Baumann et al.  This would be done to reduce the parts of the system and allow for simpler assembly.
Allowable Subject Matter
Claims 4-9 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676